Battle, J. The effect of so much of the policy and of the note given for the premium as provides that the policy shall be void during the time the policy note, or any part thereof, shall remain, unpaid after it becomes due and payable, and shall so continue until it is fully paid, was to suspend the operation of the policy during the time the notes remained overdue and unpaid, and, upon payment after default, to revive-the policy, and make it again take effect from the time of payment, and continue for the remainder of the period first stipulated for insurance, and to relieve the insurer from any liability for any loss which may occur during the continuance of the default. Williams v. Albany City Insurance Company, 19 Mich. 451. It was also stipulated that, in case of default in the payment of the note at maturity, the full amount of the premium shall be considered as earned. According to this stipulation, the premium was earned by the risk assumed and borne by the insurer in the period or periods during which the policy was not suspended, and was in force. This being true, the acceptance of the payment of the note after the destruction'of the property insured by fire in no way affected the rights of the appellant, as it was entitled to the payment in any event and in any aspect of the case. See Williams v. Albany City Insurance Co., 19 Mich. 451, for a full discussion of the questions in this case. The property insured having been destroyed by fire while the policy was suspended, the parties stood as they would have if the fire had occurred after the expiration of the time first fixed for insurance. The insurance company was not liable, and no proof of loss was required or made necessary by the contract of parties. Reversed and remanded for a new trial.